Citation Nr: 1629881	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  07-12 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for porphyria cutanea tarda.

2. Entitlement to service connection for fibromyalgia.

3. Entitlement to a disability rating in excess of 30 percent for tinea pedis and lichen planus, to include oral lichen planus, prior to January 7, 2015, in excess of 10 percent from January 7, 2015 to October 26, 2015, and in excess of 30 percent since October 27, 2015.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969, including service in the Republic of Vietnam, for which he received the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, May 2011, and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  It was last before the Board in August 2015, when it was decided in part and remanded in part.

The issue of service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not been diagnosed as having porphyria cutanea tarda during any part of the appellate period.

2. For the entire appellate period, the Veteran's tinea pedis and lichen planus, to include oral lichen planus, has required near-constant corticosteroid use..


CONCLUSIONS OF LAW

1. Service connection for porphyria cutanea tarda is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. For the entire appeal period, a 60 percent rating for tinea pedis and lichen planus is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7822 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to these claims.  Several letters notified the Veteran of the information needed to substantiate and complete his claim of service connection and for an increased disability rating, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued these notification letters prior to the adjudication of these issue, the notice was timely.  The VCAA requires notice of the type of evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letters complied with these notice requirements.

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support these claims.

The Veteran was provided several VA examinations in connection with his claim for service connection for porphyria cutanea tarda and for a higher rating for tinea pedis and lichen planus.  The Board finds the examination reports contains adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  The Board finds that the October 2015 examinations substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service Connection

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

The Veteran contends he has porphyria cutanea tarda due to service.  The Veteran's STRs do not indicate any porphyria cutanea tarda.  His post-service medical records also do not indicate he has a diagnosis of porphyria cutanea tarda.  Rather, his most recent October 2015 VA skin diseases examination specifically notes that his only skin conditions are lichen planus and tinea pedis; service connection is in effect for these diagnoses and the issue of an increased rating for these disabilities are in appellate status.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran has not submitted any medical evidence that shows he has diagnosed porphyria cutanea tarda.

Here, because there is no diagnosis of porphyria cutanea tarda, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There is no period in appellate status during which the Veteran had porphyria cutanea tarda.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Tinea Pedis and Lichen Planus

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran's tinea pedis and lichen planus, to include oral lichen planus, has been evaluated under Diagnostic Code 7822, used for rating papulosquamous disorders not listed elsewhere (including lichen planus, large or small plaque parapsoriasis, pityriasis lichenoides et varioliformis (PLEVA), lymphomatoid papulosus, and pityriasis rubra pilaris (PRP)).  38 C.F.R. § 4.118, Diagnostic Code 7822 (2015).

Diagnostic Code 7822 provides a 10 percent evaluation in cases where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is assigned in cases where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, and constant or near-constant systemic medications or intensive light therapy were required during the past 12-month period.  38 C.F.R. 4.118, Diagnostic Code 7822 (2015).

Under Diagnostic Code 7806, which provides ratings for dermatitis or eczema, the highest schedular rating of 60 percent is assigned, in part, when there is constant or near-constant use of corticosteroids.  The Court has recently defined tropical cream steroids as meeting this requirement.  See Johnson v. McDonald, Court Number 14-2778 (2016).

On May 2009 VA skin diseases examination, the Veteran reported a brown/gray rash on the trunk and extremities that improved with topical steroids.  Physical examination showed a linear configuration of hyperpigmented macules and papules, and some scaly papules, on the right upper arm.  The trunk, rest of arms, groin, and legs had a few discrete hyperpigmented papules that were variably keratotic.  The onset and course was described as intermittent and non-worsening.  The current treatment was used as needed, and did not include corticosteroid, immunosupporessive drugs, ultraviolet B phototherapy, photochemotherapy, or electron beam therapy.  The Veteran reported no side effects of treatment, and his skin condition that not cause functional impairment, systemic symptoms, malignancy or neoplasm, urticarial, vasculitis, erythema multiforme, acne, alopecia, scarring, or disfigurement.  Less than 5 percent of the entire body and 0 percent of exposed areas were affected.

On October 2010 VA skin diseases examination, the Veteran reported using multiple topical ointments in the past, as well as one corticosteroid, to which he noted moderate improvement.  A focused skin examination showed a few violaceous to hyperpigmented thin, flat-topped papules with hyperpigmented patches over the right lower abdomen and right upper chest.  There were also multiple hyperpigmented macules confluent into a linear hyperpigmented patch over the right anterior arm and extending to the shoulder.  The left forearm had one violaceous papule.  The anterior lower legs had a few violaceous flat-topped papules, and the oral mucosa had a large erythematous erosion on left buccal mucosa with adjacent white reticulated plaque.  The onset and course was noted as intermittent and non-worsening.  The current treatment was used as needed, and did not include corticosteroid, immunosupporessive drugs, ultraviolet B phototherapy, photochemotherapy, or electron beam therapy.  There were no side effects of treatment, and no functional impairment, systemic symptoms, malignancy or neoplasm, urticarial, vasculitis, erythema multiforme, acne, alopecia, scarring, or disfigurement.  Less than 5 percent of the entire body and less than 5 percent of exposed areas were affected.

On January 2015 VA skin diseases examination, the Veteran reported he had lesions on his lips, mouth, gums, and body.  He described the lesions as painful and itchy.  The examiner noted none of the skin conditions caused scarring or disfigurement of the head, face, or neck.  The Veteran did not have any benign or malignant skin neoplasms or systemic manifestations due to any skin diseases.  He reported treatment with oral or topical medications in the past 12 months, including corticosteroids and petroleum ointment used constantly or near-constantly for the past 12 months.  He also reported ultraviolet B phototherapy for six weeks or more for the past 12 months.  The Veteran did not have any debilitating or non-debilitating episodes in the past 12 months.  Physical examination showed the skin condition affected 5 to less than 20 percent of his total body area and exposed areas.  His skin condition did not impact his ability to work.

On October 2015 VA skin diseases examination, the Veteran reported skin lesions of the mouth, penis, limbs, trunk, and feet.  He stated the lesions in his mouth hurt when eating and that he lose 20 pounds over the years.  He further reported the lesions on his penis prevented sexual activity and that he had not had sexual activity for 15 years.  The examiner noted the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck; he did not have benign or malignant skin neoplasms; and he did not have systemic manifestations due to any skin diseases.  The Veteran reported using a prescription ointment constantly or near constantly for the past 12 months for his skin condition, but denied any other treatment or procedures other than systemic or topical medications.  He had no debilitating or non-debilitating episodes in the past 12 months.  Physical examination showed eczema (or lichen planus) affected 20 to 40 percent of total body area and 5 to less than 20 percent of the exposed area.  Infections of the skin, to include tinea pedis, affected less than 5 percent of the total body area and less than 5 percent of exposed area.  A skin disability did not impact the Veteran's ability to work.

In making these determinations, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's skin disability.  Considering the medical evidence of record, the Board finds that this disability can be rated under Diagnostic Code 7806 by analogy.  See 38 C.F.R. § 4.20.  Although there is some indication that the Veteran has also treated by other methods, considering the references in the VA examination to near constant use of a medication that is a corticosteroid, resolving all reasonable doubt in the Veteran's favor, the criteria for a 60 percent rating for the entire appeal period are met.  

The Board has also considered whether other rating criteria should be used.  In this regard, the last VA examination the examiner noted that the Veteran had lost 20 pounds over the year, noting pain due to lesions in the mouth when the Veteran eats.  This, however, is in the history section of the examination.  The examiner marked that the Veteran did not have any systemic manifestations due to the skin disease, to include weight loss.  Further, the examiner noted that the skin disability prevented sexual activity.  The Veteran, on the basis of other disability, is in receipt of compensation for loss of use of a creative organ.  The Board also notes that the Veteran is in receipt of schedular housebound benefits throughout the appeal period.  The Board cannot not find a basis to assist the Veteran is obtaining greater compensation benefits as he is already in receipt of this level of compensation.  See 38 C.F.R. § 3.350.

The Board has also considered whether referral for extraschedular consideration is warranted for the Veteran's tinea pedis and lichen planus, to include oral lichen planus, under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).  

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  That symptomatology and effects on daily living is contemplated by the rating criteria and does not present an exceptional disability picture.  The VA examiners found the disabilities did not impact the Veteran's ability to work.  Frequent hospitalization is not shown.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for tinea pedis and lichen planus is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

ORDER

Service connection for porphyria cutanea tarda is denied.

For the entire appeal period, a disability rating of 60 percent for tinea pedis and lichen planus, to include oral lichen planus is granted.



REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issue of service connection for fibromyalgia.

The Veteran underwent a new VA fibromyalgia examination in October 2015 pursuant to a Board remand.  After review of the examination report, the Board finds that an additional VA examination should be obtained.  The VA examiner was specifically asked to provide an opinion regarding whether fibromyalgia was secondary to exposure to herbicides or due to service-connected malaria or Hepatitis C.  The examiner stated the condition was less likely than not incurred in or caused by service; however, he did not comment on secondary service connection.  Therefore, the Board finds that the October 2015 examination is inadequate because it is incomplete.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  For this reason, the Board directs an additional examination be provided.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the fibromyalgia on appeal; this specifically includes treatment records from the VA Medical Center in Chicago from December 2014 to the present.

2. After completing directive (1), the AOJ should schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature, extent and etiology of his current fibromyalgia.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current fibromyalgia is related to service, to include exposure to herbicides?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current fibromyalgia is proximately due to his service-connected malaria or Hepatitis C?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current fibromyalgia has been aggravated by his service-connected malaria or Hepatitis C?

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


